231 Ga. 371 (1973)
202 S.E.2d 52
JENKINS
v.
JENKINS.
28366.
Supreme Court of Georgia.
Submitted October 15, 1973.
Decided November 8, 1973.
*372 J. Walter Cowart, for appellant.
Edward Reddick, for appellee.
UNDERCOFLER, Justice.
This appeal is from a judgment finding that Jack Rogers Jenkins was in contempt of the trial court's judgment requiring him to make certain child support payments and to pay certain attorney fees. The brief for the appellant states that the official court reporter was not present when the contempt case was tried and that counsel for the appellee would not agree to the stipulation of facts presented by him. The evidence has not been brought to this court by any of the methods provided in Code Ann. § 6-805 (Ga. L. 1965, pp. 18, 24). Since there is no evidence before this court, the judgment of the trial court cannot be reviewed.
Judgment affirmed. All the Justices concur.